TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 30, 2019



                                      NO. 03-18-00803-CV


   Texas Commission on Environmental Quality, Toby Baker, in his Official Capacity as
         Executive Director, and AES Generation Development, LLC, Appellants

                                                 v.

                                   Patricia Gonzales, Appellee




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE AND JUSTICES TRIANA AND SMITH
           VACATED AND DISMISSED FOR WANT OF JURISDICTION --
                       OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court on November 16, 2018.

Having reviewed the record, it appears that appellee’s claims are nonjusticiable. Therefore, the

Court vacates the district court’s interlocutory order and dismisses appellee’s claims for want of

jurisdiction. The appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.